Citation Nr: 0937973	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
left femoral nerve palsy resulting from VA medical treatment 
and surgery in March 2000.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION


The appellant is a veteran of World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In October 2004, the appellant and 
his spouse appeared and testified at a hearing held at the 
RO. 

The issue on appeal was previously before the Board in 
October 2006 when the claim was denied.  The Veteran appealed 
the Board's October 2006 decision to the United States Court 
of Appeals for Veterans Claims ("the Court"). By Order 
dated in February 2009, the Court remanded the claim back to 
the Board for compliance with instructions included in a 
January 2009 Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently experiences additional disability in 
the form of  left femoral nerve palsy which was the result of 
surgery performed by VA in March 2000; the medical care was 
furnished without the Veteran's informed consent.  




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left femoral nerve palsy is warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary. 

Competency

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Therefore, the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

While the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

In this case, the Veteran is competent to report that he has 
problems with his left thigh.  However, he is not competent 
to provide an opinion as to the cause of the left thigh 
impairment nor is he competent to provide an opinion as to 
whether his care meet professional standards.  See Jandreau; 
see also Woehlaert.

Analysis

The appellant has a long history of left hip problems, 
including a fracture/dislocation in the remote past (the 
appellant says 1958), followed by a motor vehicle accident in 
June 1970 that resulted in re-injury of the left hip joint.  
A left hip arthroplasty was done in 1971, and the appellant 
next underwent total left hip replacement surgery in January 
1981 due to the development of post-traumatic arthritis.  In 
March 2000, after more conservative treatments had failed, he 
consented to the surgical revision of the left hip 
replacement because of acetabular loosening.  This surgery 
was performed at a VA facility on March 13, 2000, and the 
appellant has subsequently developed a left femoral nerve 
palsy.  In February 2002, the Veteran submitted his claim 
entitlement to benefits under 38 U.S.C.A. § 1151.   

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
Veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted in conjunction with this appeal.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361.  

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability must 
be attributable to: (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  See 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1).  

In this case, the medical evidence demonstrates that the 
Veteran currently has left femoral nerve palsy which was 
caused by the surgery performed in March 2000.  He did not 
have this disorder prior to the surgery.  In March 2006, a VA 
neurologist who had reviewed the medical evidence opined that 
the Veteran's femoral nerve palsy was attributable to the 
March 2000 hip revision arthroplasty surgery.  In August 
2009, a private RN who had reviewed the medical evidence 
wrote that the femoral nerve injury was caused by the 
surgery.  The clinical records dated prior to and subsequent 
to the surgery also indicate that the Veteran had a femoral 
nerve injury after the March 2000 surgery.  

The Board must determine if the proximate cause of the 
femoral nerve palsy is attributable to: (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

The Veteran has alleged that the femoral nerve damage was the 
result of negligence and carelessness on the part of VA.  As 
set out above, the Veteran's opinion with regard to 
medication causation and standard of care is without 
probative value.  

There is no competent medical evidence supporting a finding 
that the femoral nerve palsy was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of medical fault on the part of VA in 
connection with the March 2000 surgery.  In March 2006, the 
VA neurologist opined that the post-operative treatment by VA 
medical personnel was appropriate.  In June 2006, a VA 
orthopedic surgeon who had reviewed all the medical evidence 
wrote that he found nothing had been done outside of 
acceptable medical standards.  In August 2009, the private RN 
found that the femoral nerve injury was not the result of 
medical negligence with respect to administration of 
treatment or performance of the surgery.  The Board finds 
that VA provided the degree of care  that would be expected 
of a reasonable health care provider in connection with March 
2000 surgery and post-operative care.  

Carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical and surgical treatment 
may also be demonstrated if VA furnished the hospital care or 
medical or surgical  treatment without the veteran's informed 
consent.  38  C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be expressed (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof.  In order 
to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, anesthesia or narcotic analgesia; are considered 
to produce significant discomfort to the patient; have a 
significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

The Joint Motion for Remand found that the Board's October 
2006 decision failed to discuss or explain what consent form 
language was relied upon as evidencing VA disclosure to the 
Veteran of the expected benefits, reasonable and available 
alternatives and anticipated resulted if nothing were done 
for his hip disorder.  The Board notes that the medical 
consent form signed by the Veteran in March 2000 specifically 
indicates, under B1, that the Veteran was informed of 
possible alternative methods of treatment.  The Board finds 
no regulation which requires that the actual transcript of 
what was said between the patient and the Veteran be 
produced, merely that the consent be documented in the 
medical records.  To imply that the regulations mandate such 
a level of disclosure would put impossible strains on the 
medical system without good cause.  The Joint Motion for 
Remand referenced only one side of the medical consent form 
signed by the Veteran in March 2000.  The reverse side of the 
original document specifically demonstrates that the benefits 
of the procedure were discussed with the Veteran.  
Significantly, The Board finds that there is no documentation 
in medical records as to the Veteran being advised by VA as 
to anticipated results for the Veteran's hip if nothing was 
done and no surgery were to be performed.  The closest 
document that could be found indicating such disclosure was a 
February 1, 2000 VA clinical record which indicates that the 
Veteran sought treatment for left hip pain.  A medical 
history was taken and physical examination was performed.  It 
was specifically noted in the February 2000 record that 
options were discussed with the Veteran.  It was decided to 
schedule the procedure later the same month.  This document 
does not indicate if the anticipated results if nothing were 
done were discussed with the Veteran.  The Board notes that 
this is the Veteran's second hip procedure and the Board 
believes he had actual knowledge of anticipated results if 
the March 2000 hip surgery had not been performed.  However, 
there is nothing in the evidence of record which documents 
that VA disclosed to the Veteran, in knowledge he could 
understand, the anticipated results if the March 2000 
surgical procedure would not have been performed.  
Furthermore, and giving the Veteran the benefit of the doubt, 
it is just barely reasonable to assume that, if the Veteran 
had been informed of the anticipated results for his hip if 
the surgery were not conducted, he would have elected not to 
have the surgery which resulted in the current disability.  
The assumed failure of VA to inform the Veteran of the 
anticipated results if the surgery were not performed is not 
a minor deviation from the requirements of 38 C.F.R. § 17.32 
and cannot be considered immaterial under the circumstances 
of this case.  The Veteran's informed consent was not 
obtained prior to the March 2000 surgery.  

The Board finds that the competent evidence of record 
demonstrates that the Veteran currently experiences 
additional disability in the form of left femoral nerve palsy 
which was the result of surgery performed by VA in March 2000 
and the care was furnished without the Veteran's informed 
consent.  


ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for left femoral 
nerve palsy resulting from VA medical treatment and surgery 
in March 2000 is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


